office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 ------------ postf-133674-07 third party communication none date of communication not applicable uilc 6050e date date to associate area_counsel st paul small_business self-employed from branch chief branch income_tax accounting subject taxability of state_income_tax credit this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend state x ------------------ state statute a ------------------------------------------ state statute b ------------------------------------------ state statute c ----------------------------------------- state statute d ---------------------------------------- state constitution provision ------------------------------- date --------------- date ---------------- date ------------------- postf-133674-07 year ------- year ------- dollar_figurex --------- dollar_figurey ------- issue sec_1 what is the proper federal_income_tax treatment of the credits available under state statute a and state statute b is state x required to report refunds issued following application of the credits under sec_6041 or sec_6050e of the internal_revenue_code facts state x real_property_taxes are imposed on a calendar_year period and become due_date of the following year taxpayers receive a discount if they pay their real_property_taxes by date the taxes become delinquent and a penalty is imposed if they are not paid_by certain specified dates state x mobile home taxes are imposed on a calendar_year period and become due_date of the same year taxpayers receive a discount if they pay their mobile home taxes by date the taxes become delinquent and a penalty is imposed if they are not paid_by certain specified dates the taxes are based on the values of the mobile homes state statute a provides for a homestead income_tax_credit for individuals during taxable years year and year the amount of the credit is equal to ten percent of the real_property_taxes or mobile home taxes that were levied against an individual’s homestead became due during the income_tax taxable_year and were paid anytime before filing the income_tax return claiming the credit including a timely filed amended_return the term real_property_taxes does not include any special_assessments an amount placed in escrow by a taxpayer is not considered paid until such amount is actually paid to the taxing authority the credit may not exceed dollar_figurex for married persons filing a joint_return or dollar_figurey for a single individual or a married individual who files a separate_return if the state statute a credit exceeds an individual’s state_income_tax liability the taxpayer can carry forward the unused_credit for up to five years alternatively the taxpayer can request that the state tax commissioner issue a certificate for the unused portion of the credit the certificate can be used against any of the taxpayer’s real_property tax or mobile home tax_liabilities -- not just those imposed on the individual’s postf-133674-07 homestead -- that become due during the income_tax taxable_year following the year for which the taxpayer claimed the homestead income_tax_credit the counties in state x will treat the receipt of a certificate as a payment when it is transferred to them the counties will have the authority to implement a system that applies the certificate to the following year’s liability or at the county's option also permits a cash refund if a taxpayer has already paid the real_property tax or mobile home tax_liability that becomes due during the income_tax taxable_year following the year for which the taxpayer claimed the homestead income_tax_credit this election-to carry forward an excess homestead credit five years to apply against income_tax or instead receive a certificate to apply against next year's property tax-is irrevocable federal taxable_income is used as a starting point in calculating state x income_tax for individuals and there is no add back if a taxpayer claims the state statute a credit and takes an itemized_deduction on the federal return for real_property_taxes or mobile home taxes paid_or_accrued see state statute c consequently in those circumstances the state statute a credit is in addition to a deduction for state_income_tax purposes state statute b provides for a commercial property income_tax_credit for individuals and corporations during taxable years year and year passthrough entities pass through the credit to partners shareholders or members in proportion to their respective interests in the entity the amount of the credit is equal to ten percent of the real_property_taxes or mobile home taxes that were levied against a taxpayer’s commercial property became due during the income_tax taxable_year and were paid anytime before filing the income_tax return claiming the credit including a timely filed amended_return the term real_property_taxes does not include any special_assessments the credit may not exceed dollar_figurex for any taxpayer the credit may not exceed dollar_figurex for married persons filing a joint_return or dollar_figurey for a single individual or a married individual who files a separate_return if the state statute b credit exceeds a taxpayer’s income_tax_liability the taxpayer can carry forward the unused_credit for up to five years unlike the state statute a credit there is no option to receive a certificate for the unused portion of the state statute b credit federal taxable_income is used as a starting point in calculating state x income_tax for corporations as well as individuals and there is no add back if a taxpayer claims the state statute b credit and takes a deduction on the federal return for real_property_taxes or mobile home taxes paid_or_accrued see state statutes d and c consequently in those circumstances the state statute b credit is in addition to a deduction for state_income_tax purposes postf-133674-07 law and analysis issue what is the proper federal_income_tax treatment of the credits available under state statute a and state statute b sec_61 of the code provides that except as otherwise provided gross_income means all income from whatever source derived sec_111 provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of the code sec_164 provides for the deduction of the following taxes paid_or_accrued within the taxable_year state and local real_property_taxes state_and_local_personal_property_taxes and state_and_local_income_taxes a payment of estimated income_tax pursuant to state law constitutes the payment of a tax within the meaning of sec_164 when the amount is based on a reasonable good_faith estimate of the taxpayer’s actual tax_liability see revrul_71_190 1971_1_cb_70 revrul_82_208 1982_2_cb_58 generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if there occurs an event that is fundamentally inconsistent with the premise on which the deduction was initially based the term tax_benefit_rule encompasses two concepts an inclusionary part and an exclusionary part the inclusionary part has been developed in the courts and requires a taxpayer to include a previously deducted amount in the current year’s income when a fundamentally_inconsistent_event has occurred the exclusionary part is currently codified at sec_111 and permits a taxpayer to exclude an amount that did not previously provide a tax_benefit when it was deducted the tax_benefit_rule allays some of the inflexibilities of the annual accounting system under specific circumstances hillsboro national bank v commissioner and united_states v bliss dairy inc 460_us_370 its purpose is to approximate the results produced by a tax system based on transactional rather than annual accounting id pincite the tax_benefit_rule will cancel out an earlier deduction when the later event is fundamentally inconsistent with the premise on which the deduction was initially based even if there is no actual recovery_of funds id pincite one must consider the facts and circumstances of each case in light of the purpose and function of the provisions granting the deductions id pincite although it is usually helpful to determine whether the later event would have foreclosed the deduction if it had occurred within the same tax_year that inquiry is not an exclusive test see 267_f3d_1344 fed cir postf-133674-07 as a general matter a taxpayer who receives a refund of state taxes previously deducted on a prior year's federal_income_tax return must include the refund in gross_income to the extent of any prior federal_income_tax benefit in accordance with sec_111 a taxpayer who receives a refund of state taxes that were not previously deducted on a prior year's federal_income_tax return is not required to include the refund in gross_income see revrul_93_75 1993_2_cb_63 state statute a credit the state statute a credit can affect a taxpayer’s liability for state income taxes and or a taxpayer’s liability for real_property_taxes or mobile home taxes specifically the credit could affect a taxpayer’s state_income_tax liability for the year the credit is claimed or for a carryforward year additionally in all counties the credit could reduce a taxpayer’s liability for real_property_taxes or mobile home taxes that become due during the income_tax taxable_year following the year for which the taxpayer claimed the credit depending on how the county has implemented the legislation a taxpayer could also possibly receive a cash refund if the taxpayer has already paid the real_property tax or mobile home tax_liability that becomes due during the income_tax taxable_year following the year for which the taxpayer claimed the credit if a taxpayer uses the full amount of the state statute a credit against the state_income_tax liability for the year the credit is claimed the credit should be treated as a reduction in the taxpayer’s state_income_tax liability this affects the amount deductible under sec_164 for a taxpayer using the cash_receipts_and_disbursements_method of accounting the credit should be taken into account in determining whether the taxpayer made a reasonable good_faith estimate of the taxpayer’s actual tax_liability for purposes of making estimated state tax_payments for a taxpayer using an accrual_method of accounting the credit should be taken into account in calculating the amount of state tax_liability that accrues any refund attributable to this credit and any other credits or payments should be analyzed under the tax_benefit_rule see generally revrul_93_75 of particular relevance we note that a taxpayer who receives a refund from claiming the credit on a timely filed amended_return may have made state tax_payments with respect to that tax_year during multiple tax years eg during the year in which the credit is claimed and in the following year when the original state_income_tax return was filed a refund or other recovery that is for amounts paid in two or more different tax years must be allocated on a pro_rata basis see revrul_70_86 1970_1_cb_23 see also page of publication taxable and nontaxable income if the state statute a credit exceeds an individual’s state_income_tax liability the taxpayer can carry forward the unused_credit for up to five years or request that the state tax commissioner issue a certificate for the unused portion of the credit the state statute a certificates will be issued by the state but used by taxpayers to reduce the liability to be paid to the county treasurer a taxpayer will deliver the certificate to the county treasurer and the county treasurer will forward it to the state tax commissioner who then will issue payment to the county state x real_property_taxes and mobile postf-133674-07 home taxes are used to fund local governments not the state government local governments are political subdivisions of state x and have only the authority delegated to them by state x in its constitution and statutes see state constitution provision under these circumstances we conclude that a taxpayer’s use of a certificate should not be treated as if a third party paid a debt of the taxpayer furthermore we also conclude that the use of a certificate in timely satisfying a real_property tax or mobile home tax_liability should be treated as though the government reduced such liability the following general tax treatment applies when the state statute a credit exceeds an individual’s state_income_tax liability the state statute a credit carryforward should be treated as a reduction in the taxpayer’s state_income_tax liability in the carryforward years and the use of a certificate to timely satisfy a real_property tax or mobile home tax_liability should be treated as a reduction in the taxpayer’s real_property tax or mobile home tax_liability each of these reductions affects the amount deductible under sec_164 additionally in a county that permits a refund if a taxpayer has already paid the real_property tax or mobile home tax_liability that becomes due during the income_tax taxable_year following the year for which the taxpayer claimed the state statute a credit such a refund would be subject_to the general rules concerning the tax_benefit_rule as discussed above for taxpayers using the cash_receipts_and_disbursements_method of accounting who receive the refund in a year after the real_property tax or mobile home tax_liability was paid if the real_property tax or mobile home tax_refund occurs during the same tax_year those taxes were paid the refund reduces the amount otherwise deductible under sec_164 by a taxpayer using the cash_receipts_and_disbursements_method of accounting see revrul_73_579 1973_2_cb_46 our general conclusions in the preceding paragraph are based on the limited facts available concerning the certificate program we understand that the specific details of each county’s program are not yet available because the implementation process is currently ongoing depending on how a county program operates there could be additional issues that should be addressed consequently after this information becomes available you may want to consider requesting further advice state statute b credit the state statute b credit can affect only a taxpayer’s state_income_tax liability for the year the credit is claimed or for a carryforward year in accordance with the preceding discussion on the state statute a credit the state statute b credit should be treated as a reduction in a taxpayer’s state_income_tax liability this affects the amount deductible under sec_164 for a taxpayer using the cash_receipts_and_disbursements_method of accounting the credit should be taken into account in determining whether the taxpayer made a reasonable good_faith estimate of the taxpayer’s actual tax_liability for purposes of making estimated state tax_payments for a taxpayer using an accrual_method of accounting the credit should be taken into account in calculating the amount of state tax_liability that accrues any refund attributable to other credits or payments should be analyzed under the tax_benefit_rule see generally revrul_93_75 postf-133674-07 c b of particular relevance we note that a taxpayer who receives a refund from claiming the credit on a timely filed amended_return may have made state tax_payments with respect to that tax_year during multiple tax years eg during the year in which the credit is claimed and in the following year when the original state_income_tax return was filed a refund or other recovery that is for amounts paid in two or more different tax years must be allocated on a pro_rata basis see revrul_70_86 see also page of publication is state x required to report refunds issued following application of the credits under sec_6041 or sec_6053e of the internal_revenue_code information reporting for refunds of state and local_taxes may be required under sec_6041 or sec_6050e sec_6050e requires information reporting for state and local income_tax refunds payments of refunds to individuals aggregating dollar_figure or more must be reported form 1099-g is used to report amounts under sec_6050e in the case of state statute a if a taxpayer uses the credit against his state_income_tax liability for the year the credit is claimed and receives a refund of state_income_tax for that year the amount of the refund must be reported by the state refund officer on form 1099-g the refund is reportable irrespective of whether it constitutes income to the taxpayer under the tax_benefit analysis outlined above or whether any such income needs to be allocated between two tax years as described above with respect to the amended_return situation under sec_6050e a statement must be furnished to the individual who receives the income_tax refund therefore a copy of the form 1099-g must be sent to the taxpayer however the regulations state that the refund officer need not furnish this statement to the taxpayer if the refund officer verifies that the taxpayer did not claim itemized_deductions for federal_income_tax purposes see sec_1_6050e-1 of the income_tax regulations verification may be made from the state_income_tax return if schedule a form_1040 is required to be attached to the state_income_tax return or information from schedule a must be transcribed on the state_income_tax return the information from schedule a is required to compute the state x income_tax_liability and the omission of schedule a or information from schedule a is consistent with the taxpayer’s computation on the state_income_tax return thus if the refund officer can verify that the taxpayer did not claim itemized_deductions a copy of the form 1099-g need not be furnished to the taxpayer in the case of form state x-1 the instructions state that a taxpayer must attach form_1040 and accompanying schedules and the state_income_tax liability appears to be computed from the federal tax_return therefore if the refund officer can verify that no itemized_deduction was claimed for the state income taxes the form 1099-g for the refund must be filed but need not be furnished to the taxpayer postf-133674-07 if state statute a credit exceeds the taxpayer’s state_income_tax liability for the year the credit is claimed it can be carried forward for up to five years in the alternative the taxpayer may elect to receive a certificate that it can use to reduce real_property or mobile home taxes which are payable to the county if the credit is carried forward and applied to reduce state_income_tax liability in subsequent years any state_income_tax refunds in those subsequent years will be subject_to sec_6050e reporting as discussed above if the taxpayer instead receives a certificate the use of such certificate to pay reduce or obtain a refund of real_property or mobile home tax would be outside of sec_6050e as it is not a state_income_tax refund instead any information reporting would be based on sec_6041 sec_6041 requires information reporting for payments of dollar_figure or more made in the course of a trade_or_business for rents salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income if the refund is reportable under sec_6041 the amount reported would be shown on a form 1099-misc shown in box other income sec_1_6041-1 and i of the regulations provide that payments made by a state or a political_subdivision are subject_to this reporting requirement payments are only reportable under sec_6041 to the extent they constitute fixed or determinable income under sec_1_6041-1 income is fixed when it is to be paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained if the taxpayer uses a certificate to timely satisfy real_property or mobile home tax such use is treated as a reduction in the tax_liability and not income therefore there is no required reporting under sec_6041 as there is no fixed or determinable income if however the county permits a refund based on the application of the certificate there may be income if the taxpayer previously deducted these taxes based on the tax_benefit_rule discussed above in that case the refund must be reported on form misc to the extent it is income the county does not have a reporting obligation if it cannot determine the amount that is fixed or determinable income the determination of fixed or determinable income in the case of a county property_tax or mobile home tax_refund is based on whether the taxpayer previously deducted such taxes as noted above the state requires the taxpayer to attach schedule a form_1040 to the state_income_tax return therefore the state has the ability to determine whether the taxpayer previously deducted real_property or mobile home taxes and whether the refund constitutes income the facts do not indicate whether such information is also available to the counties if a county does not have information on which to determine the amount of the refund payment that constitutes income to the taxpayer it is not required to issue a form 1099-misc postf-133674-07 in the case of state statute b a taxpayer can only use the credit to reduce its state_income_tax liability for the year the credit is claimed or a carryforward year as discussed with respect to state statute a any state_income_tax refund received by individual taxpayers must be reported on form 1099-g pursuant to sec_6050e regardless of whether all or part of such refund does not constitute income sec_6050e does not apply to state_income_tax refunds issued to corporations please call if you have any further questions
